Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 14 Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions Financial Highlights for the Acquiring Fund and Representations and Warranties in sections 4.1(i) and 4.2(g) of Appendix A: Form of Agreement and Plan of Reorganization in the Proxy Statement/Prospectus and to the incorporation by reference of our report, dated December 15, 2008, of The Hartford Tax-Free California Fund and The Hartford Tax-Free National Fund included in the Annual Report to Shareholders for the year ended October 31, 2008, in this Registration Statement for the Hartford Mutual Funds II, Inc. on Form N-14. We also consent to the references to our firm under the captions Disclosure of Portfolio Holdings, Independent Registered Public Accounting Firm, and Financial Statements and to the incorporation by reference of our report, dated December 15, 2008, of the Hartford Mutual Funds, Inc. and Hartford Mutual Funds II, Inc. included in the October 31, 2008 Annual Report to Shareholders included in the Statement of Additional Information, dated March 1, 2009, of Hartford Mutual Fund, Inc. and Hartford Mutual Funds II, Inc. of which Statement of Additional Information is incorporated by reference in this Registration Statement for the Hartford Mutual Funds II, Inc. on Form N-14. /s/ Ernst & Young LLP Minneapolis, Minnesota April 7, 2009
